DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed on 9/27/21.  Applicant amended claims 1, 4, 11, 24 and 27; and canceled claims 3, 12 and 18. Therefore, claims 1, 2, 4-11, 13-17, 19-27 are currently pending in this application.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, 24, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.

-In claims 1, 24, 27 of the amendment filed on 9/27/21, the applicants added the limitations including “the outer member completely surrounds an outer peripheral of an upper portion of the inner member”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 2, 5-8 are rejected by virtue of their dependence on claim 1.
The amendment filed 9/27/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC §103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 1038) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 2, 5, 7, 8, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2008/0092834) in view of Dopson et al. (US Patent 5,253,621).  
With regard to claim 1:
Stein discloses a bi-fuel internal combustion engine system, comprising: 
a first fuel system (see par. [0020, 0049]); a second fuel system (see par. [0020, 0049]); and
a bi-fuel internal combustion engine configured to selectively consume one of a first fuel received from the first fuel system and a second fuel received from the second fuel system (see par. [0049]), the bi-fuel internal combustion engine comprising:
a camshaft (130) (Fig. 1) having a cam; and
a valve assembly (52, 54) positioned adjacent the camshaft and configured to interface with the cam, the valve assembly selectively repositionable between a first position and a second position (see par. [0019, 0030]);
wherein the bi-fuel internal combustion engine has a first dynamic compression ratio when the valve assembly is in the first position (see par. [0005, 0030, 0050]), and a second dynamic compression ratio when the valve assembly is in the second position, the second dynamic compression ratio greater than the first dynamic compression ratio (see par. [0005, 0030, 0049, 0050]).
However, Stein fails to disclose that the valve assembly comprises a head assembly comprising an inner member, and an outer member disposed radially outward of the inner member such that the outer member completely surrounds an outer peripheral of an upper portion of the inner member, the outer member comprising an aperture and a pin, the pin selectively movable within the aperture to control an interaction between the outer member and the inner member so as to move the valve assembly between the first position and the second position.

Dopson teaches that a valve assembly positioned adjacent a camshaft (30) (Fig. 1) comprises a head assembly comprising an inner member, and an outer member disposed radially outward of the inner member such that the outer member completely surrounds an outer peripheral of an upper portion of the inner member (Figs. 1, 4, col. 2, lines 42-45), the outer member comprising an aperture and a pin (27) (Figs. 1, 4, col. 5, lines 40-45), the pin selectively movable within the aperture to control an interaction between the outer member and the inner member so as to move the valve assembly between the first position and the second position (col. 2, lines 50-61, col. 5, lines 46-62).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stein by using valve assembly comprising an inner member, and an outer member disposed radially outward of the inner member such that the outer member completely surrounds an outer peripheral of an upper portion of the inner member, the outer member comprising an aperture and a pin, the pin selectively movable within the aperture to control an interaction between the outer member and the inner member so as to move the valve assembly between the first position and the second position as taught by Dopson for possibly switching between one cam and another to accommodate different speeds and loads of the engine (see col. 2, lines 40-42).

With regard to claim 2:
The modified Stein discloses the bi-fuel internal combustion engine system of claim 1, Stein further discloses wherein the cam defines a first lobe and a second lobe (see par. [0019, 0032]); and wherein the valve assembly interfaces with the first lobe and does not interface with the second lobe when the valve assembly is in the first position, and the valve assembly interfaces with both the first lobe and the second lobe when the valve assembly is in the second position (see par. [0019, 0032]).

With regard to claim 5:
The modified Stein discloses the bi-fuel internal combustion engine system of claim 1, Stein further discloses a controller, wherein the bi-fuel internal combustion engine further comprises:
an actuator (25) (see Fig. 1) communicable with the controller (12) (Fig. 1), the actuator coupled to the valve assembly and configured to be actuated to selectively reposition the valve assembly between the first position and the second position (see par. [0019, 0030]); and
wherein the controller is configured to determine whether the bi-fuel internal combustion engine is consuming the first fuel or the second fuel (see par. [0049]); and wherein the actuator is configured to cause the valve assembly to be in the first position when the bi-fuel internal combustion engine is consuming the first fuel, and in the second position when the bi-fuel internal combustion engine is consuming the second fuel (different compression ratio) (see par. [0049, 0050]).
However, Stein fails to specifically disclose that an engine control unit is separately from the controller. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have utilized a separate engine control unit as recited above, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis paper Co. V. Bemis Co.,193 USPQ 8.

With regard to claim 7:
The modified Stein discloses the bi-fuel internal combustion engine system of claim 1, Stein further discloses wherein the first fuel is gasoline (see par. [0005]) defined by a first research octane number that is lower octane number than the second fuel is ethanol defined by a higher research octane number (see par. [0005]).


However, Stein fails to disclose wherein the first fuel is defined by a first research octane number that is less than ninety four and the second fuel is defined by a second research octane number that is greater than one-hundred.
Since Stein discloses that the first fuel is gasoline (see par. [0005]) defined by a first research octane number that is lower octane number than the second fuel is ethanol (see par. [0005]), the general conditions of a claim are disclosed in the prior art. It would have been obvious for one having ordinary skill in the art to modify Stein by using the first fuel having an octane number that is less than 94 and the second fuel having an octane number that is greater than 100, since it is held that it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

With regard to claim 8:
The modified Stein discloses the bi-fuel internal combustion engine system of claim 1, Stein further discloses wherein the first fuel is gasoline and the second fuel is ethanol (see par. [0005, 0049]).

With regard to claim 24:
Stein discloses a bi-fuel internal combustion engine, comprising:
a delivery system configured to selectively receive a first fuel and a second fuel different from the first fuel (see par. [0020, 0049);
a camshaft (130) (Fig. 1) comprising a cam;
a valve assembly ( 52, 54) (Fig. 1) positioned adjacent the camshaft and
configured to interface with the cam,
an actuator configured to selectively reposition the valve assembly between a first position and a second position (see par. [0019, 0030]); wherein:

However, Stein fails to specifically disclose that the valve assembly comprises a head assembly comprising an inner member, and an outer member disposed radially outward of the inner member such that the outer member completely surrounds an outer peripheral of an upper portion of the inner member, the outer member comprising an aperture and a pin, the pin selectively movable within the aperture to control an interaction between the outer member and the inner member.
Dopson teaches that a valve assembly positioned adjacent a camshaft (30) (Fig. 1) comprises a head assembly comprising an inner member and an outer member disposed radially outward of the inner member such that the outer member completely surrounds an outer peripheral of an upper portion of the inner member (Figs. 4, 7, col. 2, lines 42-45), the outer member comprising an aperture and a pin (27) (Figs. 4, 7, col. 5, lines 40-45), the pin selectively movable within the aperture to control an interaction between the outer member and the inner member so as to move the valve assembly between the first position and the second position (col. 2, lines 50-61, col. 5, lines 46-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stein by using valve assembly comprising an inner member, and an outer member disposed radially outward of the inner member such that the outer member completely surrounds an outer peripheral of an upper portion of the inner member, the outer member comprising an aperture and a pin, the pin selectively movable within the aperture to control an interaction between the outer member and the inner member so as to move the valve assembly between the first position and the second position as taught by 

With regard to claim 27: 
Stein discloses a valve assembly for a bi-fuel internal combustion engine, comprising: a camshaft (130) (Fig. 1) having a cam; and
the valve assembly (52, 54) positioned adjacent the camshaft and configured to interface with the cam coupled to the camshaft, the valve assembly selectively repositionable between a first position in which the bi-fuel internal combustion engine has a first dynamic compression ratio(see par. [0005, 0019, 0030, 0050]), and a second position in which the bi-fuel internal combustion engine has a second dynamic compression ratio greater than the first dynamic compression ratio (see par. [0005, 0019, 0030, 0049, 0050]).
However, Stein fails to specifically disclose that the valve assembly comprises a head assembly comprising an inner member, and an outer member disposed radially outward of the inner member such that the outer member completely surrounds an outer peripheral of an upper portion of the inner member, the outer member comprising an aperture and a pin, the pin selectively movable within the aperture to control an interaction between the outer member and the inner member.
Dopson teaches a valve assembly positioned adjacent a camshaft (30) (Fig. 1) comprises a head assembly comprising an inner member, and an outer member disposed radially outward of the inner member such that the outer member completely surrounds an outer peripheral of an upper portion of the inner member (Figs. 4, 7, col. 2, lines 42-45), the outer member comprising an aperture and a pin (27) (Figs. 4, 7, col. 5, lines 40-45), the pin selectively movable within the aperture to control an interaction between the outer member and the inner member so as to move the valve assembly between the first position and the second position (col. 2, lines 50-61, col. 5, lines 46-62).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stein by using valve assembly comprising an inner member, and an outer member disposed radially outward of the inner member such that the outer member completely surrounds an outer peripheral of an upper portion of the inner member, the outer member comprising an aperture and a pin, the pin selectively movable within the aperture to control an interaction between the outer member and the inner member so as to move the valve assembly between the first position and the second position as taught by Dopson for possibly switching between one cam and another to accommodate different speeds and loads of the engine (see col. 2, lines 40-42).

            Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2008/0092834) in view of Dopson et al. (US Patent 5,253,621) as applied to claim 5, and further in view of Kurotani (US 2016/0290250).
	The modified Stein discloses the bi-fuel internal combustion engine system of claim 5; however, Stein fails to disclose wherein the engine comprises a turbocharger comprising a turbine configured to receive exhaust gases; and a wastegate configured to selectively expel exhaust gases from the turbine when a pressure of the exhaust gases within the turbine exceeds a maximum boost pressure; and wherein the controller is configured to control the wastegate such that the maximum boost pressure has a first value when the valve assembly is in the first position and a second value different from the first value when the valve assembly is in the second position.
Kurotani teaches that an engine comprises a turbocharger (45) (Fig. 1, [0039]) comprising a turbine (not shown) configured to receive exhaust gases; and a wastegate (43) (Fig. 1) configured to selectively expel exhaust gases from the turbine when a pressure of the exhaust gases within the turbine exceeds a maximum boost pressure (see par. [0040]); and 

wherein the controller is configured to control the wastegate such that the maximum boost pressure has a first value when the valve assembly is in a first position and a second value different from the first value when the valve assembly is in a second position (see par. ([0034-0035, 0040, 0061, 0062, 0065]) (note that the wastegate valve is controlled based on the intake air volume (variable timing control)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stein by using an engine comprising a turbine and a wastegate and controlling the wastegate such that the maximum boost pressure has a first value when the valve assembly is in the first position and a second value different from the first value when the valve assembly is in the second position as taught by Kurotani for preventing knocking from occurring in an entire engine load range covering the low load to the high load (see Kurotani, par. [0062]).

Allowable Subject Matter 
Claims 4, 9-11, 13-17, 19-23, 25, 26 are allowed. 

Response to Arguments
Applicant’s arguments filed on 9/27/21 has been considered and they are moot in view of a new ground of rejection as set forth above. 

      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/D. T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747